                IN THE UNITED STATES DISTRICT COURT FOR THE ^^'-'''' ' ' '
                          SOUTHERN DISTRICT OF GEORGIA
                               AUGUSTA DIVISION                            13 W^IO'
BILL mSSEE,                            *                                     -oj&a
                                                                    aERS-^-,-,,,,.
                                                                          soT^'-
                                           "k
     Plaintiff,
                                           ★



            V.                             *                CV 118-150
                                           ★


                                           ★
MORRIS COMMUNICATIONS
                                           ★
COMPANY, LLC,
                                           •A-


                                           Ar
     Defendant.




                                    ORDER




     Before the Court are the following motions: (1) Defendant

Morris    Communications      Company,      LLC's      ("Morris     Communications")

motion to dismiss (Doc. 25); and (2) the Parties' consent motion

for leave to file first amended complaint (Doc. 28).

     The    Parties'      consent   motion       for   leave      asks   the   Court   to


dismiss    Defendant      Morris    Communications          and   substitute       Morris


Visitor    Publications,      LLC   as   the      defendant.        Defendant      Morris

Communications' motion to dismiss also claims that it should be


dismissed from this action because it is not the proper defendant.

Upon due consideration, the Parties' consent motion for leave (Doc.

28) is GRANTED, and          Defendant Morris Communications' motion to

dismiss (Doc. 25) is DENIED AS MOOT.

     IT    IS    HEREBY   ORDERED   that        Defendant    Morris      Communications


Company, LLC is DISMISSED from this action.                  The Clerk is DIRECTED
to remove Morris Communications Company, LLC and terminate all

deadlines with respect to this party.

       IT IS FURTHER ORDERED        that   Plaintiff shall have       SEVEN (7)

DAYS    from   the   date   of   this   Order   to   file   his   FIRST   AMENDED


COMPLAINT as a stand-alone entry on the docket.               Upon Plaintiff's

filing of his First Amended Complaint, the Clerk is DIRECTED to

add Morris Visitor Publications, LLC as Defendant in this action.

Defendant shall have FOURTEEN (14) DAYS from the date Plaintiff

files his First Amended Complaint to respond.

       ORDER ENTERED at Augusta, Georgia, this                       of March,

2019,




                                                                  JUDGE
                                                 ITATES DISTRICT COURT
                                                iN DISTRICT OF GEORGIA
